Citation Nr: 0618990	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  01-04 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. What evaluation is warranted from December 3, 1999 to June 
1, 2005, for post-traumatic stress disorder (PTSD)?

2. What evaluation is warranted from June 2, 2005, for PTSD?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
January 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted entitlement to service 
connection for PTSD with an evaluation of 30 percent 
disability, effective December 3, 1999.  

A hearing was conducted at the RO by a Veterans Law Judge in 
July 2002.  

In September 2003, the Board remanded the veteran's appeal 
for further evidentiary development.  Thereafter, in an 
August 2005 decision, the RO granted an increased rating to 
50 percent, effective December 3, 1999, and 70 percent from 
June 2, 2005.

In March 2006, the veteran was advised in writing that the 
Veterans Law Judge who conducted the July 2002 hearing was no 
longer employed by the Board, and apprised of his right to 
another Board hearing.  There is no evidence he timely 
responded within thirty days to this notice, as required, 
from which the Board infers he does not want an additional 
hearing.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as this issue was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the 
Fenderson doctrine applies. 

The Board refers to the RO a claim raised by the record of 
alcoholism secondary to PTSD.  That claim is not 
jurisdictionally ripe for Board adjudication at this time.


FINDINGS OF FACT

1.  For the period from December 3, 1999 to June 1, 2005, the 
veteran's PTSD was manifested by occupational and social 
impairment, with deficiencies in most areas, but not 
manifested by total occupational and social impairment.

2.  Since June 2, 2005, the evidence shows that PTSD has been 
manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period from December 3, 1999 to June 1, 2005, the 
veteran met the criteria for a 70 percent rating for PTSD.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2005).

2.  Since June 2, 2005, the veteran's PTSD has met the 
criteria for a 100 percent rating.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May and October 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  The claim was 
thereafter readjudicated in the August 2005 rating decision. 
 

In reaching this decision the Board considered the decision 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006), and the 
fact that the appellant was not provided advance notice 
addressing how an effective date would be assigned if the 
claim was allowed in part as is the situation in this case.  
The Board finds, however, that the appellant was not 
prejudiced because, in this case, this decision assigns a 70 
percent evaluation from the earliest possible effective date 
in the absence of a perfected appeal challenging the 
effective date from which service connection was assigned.  
Further, with respect to the 100 percent rating assigned from 
June 2, 2005, the evidence shows that the veteran was 
provided numerous opportunities prior to that date to submit 
evidence in support of his claim of entitlement to an 
increased rating which could have provided a basis for an 
earlier effective date.  As such, the evidence shows that the 
appellant was provided the opportunity to meaningfully 
participate in showing how his PTSD was 100 percent disabling 
prior to June 2, 2005.  Given this fact, the Board finds any 
error to be harmless.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making perfect compliance with the timing 
requirements of 38 U.S.C.A. § 5103 impossible.  Since then, 
however, the content of the notices provided to the appellant 
fully complied with the requirements of that statute.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence of any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The identified VA 
treatment records were obtained, the veteran has been 
afforded multiple VA examinations, and there is no pertinent 
evidence which is not currently part of the claims file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claim.

The Claim

The veteran contends that his PTSD has been manifested by 
symptomatology that warrants the assignment of a higher 
evaluation.  It is requested that the veteran be afforded the 
benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2005).  In cases where the original rating assigned 
is appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

In a January 2001 rating decision, the RO granted service 
connection for PTSD and rated it under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, as 30 percent disabling, effective 
December 3, 1999.   Thereafter, an August 2005 rating 
decision granted a 50 percent rating, effective December 3, 
1999, and 70 percent rating from June 2, 2005.

Diagnostic Code 9411 provides that a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130.

If PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, then a 70 percent 
evaluation is in order.  Id.

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, occupation, or own 
name.  Id.

The Period from December 3, 1999 to June 1, 2005

With the above criteria in mind, the Board notes that the 
record during this period includes a VA examination as well 
as VA treatment records that document the veteran's regular 
course of outpatient treatment.

VA treatment records from December 1999 to October 2004 
include the following patient-reported information: 
occasional suicidal ideations, expressed, for example, as the 
thought that he would be "better off dead"; panic attacks 
occurring with increased frequency; a conviction that he 
"hates people"; "chasing away customers"; the fact that he 
slept with a gun and/or knife by his bed until his wife took 
them away; a desire to kill his daughter's dog; and his wife 
threatening to leave him.  Observations of adverse 
symptomatology contained in the VA treatment records for this 
period center on his anxiety and tenseness as well as 
constricted affect.  Global Assessment of Functioning (GAF) 
scores averaged about 55.  

In July 2000, the veteran was seen at a Vet Center.  He 
reported a history which included complaints of recurrent 
intrusive thoughts, recurrent nightmares, though avoidance, a 
restricted affect, and startle response.  The examiner opined 
that the veteran's PTSD caused occupational and social 
impairment with reduced reliability and productivity.  A GAF 
score of 41 was assigned.

At a November 2001 VA examination, the patient reported 
weekly anxiety attacks that last about two to fifteen 
minutes; breaking into a sweat when he goes to a restaurant; 
nightmares about death and destruction, and other problems 
sleeping; problems with anger; homicidal feelings towards 
Muslims and Vietnamese; the fact that he keeps a knife or gun 
by his bed; and a loss of customers at his business caused by 
anger and homicidal feelings.  On examination, his eye 
contact was avoidant initially but improved as the interview 
proceeded.  His affect was mildly irritable and constricted.  
Speech was normal and there was no unusual psychomotor 
activity.  It was opined that his symptoms were consistent 
with PTSD and that in his case the most difficult problem 
stemming from his PTSD was the challenge that controlling his 
anger presented for him.  The veteran's Global Assessment of 
Functioning (GAF) score was 49.

The Board notes that while VA treatment records from December 
2003 to October 2004 listed the veteran's GAF score as 55, we 
lend greater credence to the July 2000 Vet Center's GAF score 
of 41 and November 2001 VA examination's GAF score of 49 
because the VA examination, unlike VA treatment records, 
provided the veteran's GAF score in the context of a 
comprehensive assessment of the degree of disability due to 
service-connected PTSD.  

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 46 (4th ed. 1994) 
(DSM-IV) states that a GAF score of between 41 and 50 
reflects the presence of "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friend, unable to keep a job)" and/or 
"some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work . . .)."  A GAF score of between 51 and 60 indicates 
that the veteran has "moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)." 

The Board finds that the veteran's overall disability picture 
as reflected in the above reports, which include suicidal 
ideations, an increasing frequency of panic attacks, and 
difficulty adapting to stressful circumstances such as occur 
at work, leads to the conclusion that PTSD was manifested by 
adverse symptomatology that equated to occupational and 
social impairment, with deficiencies in most areas.  
Accordingly, the Board concludes, with resolution of 
reasonable doubt in the veteran's favor, that for the period 
from December 3, 1999 to June 1, 2005, that the evidence 
supports a finding that his impairment is best approximated 
by the criteria for the 70 percent rating, but no more.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

As noted above, the criteria for a 100 percent rating 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; danger of hurting self or 
others; inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, occupation, or own name.  38 C.F.R. § 4.30.  
As can be seen from the November 2001 VA examination as well 
as the relevant VA treatment records, he suffers from a 
tendency toward inappropriate behavior and poses some danger 
to himself and others.  Still, the November 2001 VA 
examination noted that the veteran has managed to "get by" 
with social isolation, and suggested that his business, 
though not very successful due to anger management problems, 
basically continues to function as before.

While VA treatment records from December 1999 to October 2004 
show reports of a desire to hurt himself or others, plus one 
reported incident of violence toward a family member, the 
history does not bear a conclusion that he was in a 
persistent danger of hurting himself or others during this 
period.  Additionally, the November 2001 VA examiner 
concluded that the claimant's PTSD, while chronic and 
resulting in a significant impairment of his ability to work, 
had only a "moderate social impact on his life." 

As to patient-reported problems with anger and with homicidal 
as well as self-destructive impulses, there is no indication 
in the record that these did more than create deficiencies in 
most areas, such as work, family relations, judgment, 
thinking, or mood.  The veteran appeared during this time to 
be supporting himself and his family financially.  Despite 
self-reported suicidal and homicidal tendencies, they 
remained controlled enough for him to have not become a 
persistent danger to himself or others.

The Period from June 2, 2005

With the aforementioned Diagnostic Code in mind, the Board 
notes that the veteran underwent a VA examination on June 2, 
2005.  The examination included a patient-reported recent 
history of being "not the same person anymore"; having a 
"very difficult time controlling" his anger; having lost 
half of his customers because of his anger; having to depend 
on his wife to support him and his family financially; 
thinking several times a week of killing himself; use of 
alcoholic beverages to self-medicate and cope with feelings 
of depression (four to six beers a day, four to five times a 
week); flashbacks; alternating between anxiety and 
hypervigilance on the one hand and feeling emotionally numb 
on the other; driving while intoxicated; practically not 
having any friends; trouble sleeping; increasing problems 
driving a car even while sober (due to his panic attacks); 
not being able to board an airplane on account of panic 
attacks; increasing emotional distance from his wife; and an 
ability to enjoy life that is almost nil.

The June 2005 VA examination noted that the pertinent PTSD 
symptoms included nightmares occurring on a nearly nightly 
basis; intrusive thoughts several times a week; partial 
dissociation; triggers to intrusive thoughts and to 
physiologic reactivity; anxiety with loss of reality testing 
as anxiety worsens; anxiety that was particularly prominent 
in public places and during gatherings; avoidance of public 
places and gatherings (including family gatherings) as well 
as conversations about Vietnam; emotional restriction and 
numbing; decreased memory and concentration abilities; 
hypervigilance; and increased startle response.

The June 2005 VA examiner summarized his findings with the 
assessment that "over the last several months his symptoms 
[have] increased to the extent that he is not able to 
function."  The VA examiner's mental status examination and 
diagnostic impressions centered on the veteran's depression 
and anxiety; chronic problems sleeping and nightmares; 
suicidal ideations, which now occur four to five times a 
week; and the fact that he is no longer able to support 
himself and his family due to his failing business.  The VA 
examiner concluded that "[a]ll of [the] areas of his life 
are profoundly affected; including personal, social, and 
professional."  The examiner assigned a GAF score of 45.

In light of the June 2, 2005 finding that PTSD profoundly 
affects the appellant and the increased pathology shown at 
that time, the Board finds that the evidence, both positive 
and negative, is at least in equipoise.  Under such 
circumstances, the Board concludes, with resolution of 
reasonable doubt in the veteran's favor, that the appellant's 
overall disability picture due to PTSD places him in 
persistent danger to himself and others and renders him 
unable to work.  This equates to total occupational and 
social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411.  Accordingly, a 100 percent rating is warranted from 
June 2, 2005.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's own statements to VA clinicians as 
well as his Board hearing testimony and the written 
statements he submitted to the RO.  While lay witnesses are 
competent to describe experiences and symptoms that result 
therefrom, because lay persons are not trained in the field 
of medicine, they are not competent to provide medical 
opinion evidence as to the current severity of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the veteran's statements addressing the severity 
of his PTSD are not probative evidence as to the issues on 
appeal.



ORDER

For the period from December 3, 1999 to June 1, 2005, a 70 
percent disability rating for PTSD is warranted, subject to 
the laws and regulations governing the award of monetary 
benefits.

For the period since June 2, 2005, a 100 percent evaluation 
for PTSD is warranted, subject to the laws and regulations 
governing the award of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


